                                                                                                 DIANA S. EBRON, ESQ.
                                                                                             1   Nevada Bar No. 10580
                                                                                                 E-mail: diana@kgelegal.com
                                                                                             2   JACQUELINE A. GILBERT, ESQ.
                                                                                                 Nevada Bar No. 10593
                                                                                             3   E-mail: jackie@kgelegal.com
                                                                                                 KAREN L. HANKS, ESQ.
                                                                                             4   Nevada Bar No. 9578
                                                                                                 E-mail: karen@kgelegal.com
                                                                                             5   KIM GILBERT EBRON
                                                                                                 7625 Dean Martin Drive, Suite 110
                                                                                             6   Las Vegas, Nevada 89139
                                                                                                 Telephone: (702) 485-3300
                                                                                             7   Facsimile: (702) 485-3301
                                                                                                 Attorney for SFR Investments Pool 1, LLC
                                                                                             8
                                                                                                                           UNITED STATES DISTRICT COURT
                                                                                             9
                                                                                                                                  DISTRICT OF NEVADA
                                                                                            10
                                                                                                 HSBC BANK USA, NATIONAL                     Case No. 2:16-cv-02045-RFB-DJA
                                                                                            11   ASSOCIATION, AS TRUSTEE FOR SG
                                                                                                 MORTGAGE SECURITIES TRUST 2006-
                                                                                            12   0PT2, ASSET BACKED CERTIFICATES,              ORDER QUIETING TITLE IN FAVOR OF
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                 SERIES 2006-0PT2,                              SFR INVESTMENTS POOL 1, LLC AND
KIM GILBERT EBRON




                                                                                            13                                                 AGAINST HSBC BANK USA, NATIONAL
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                                      Plaintiff,                 ASSOCIATION, AS TRUSTEE FOR SG
                                                                                            14   vs.                                            MORTGAGE SECURITIES TRUST 2006-
                                                                                                                                                0PT2, ASSET BACKED CERTIFICATES,
                                                                                            15   SFR INVESTMENTS POOL 1, LLC, a Nevada                SERIES 2006-0PT2 and LISA
                                                                                                 limited liability company; LISA                 FAHRNLAENDER; GRANTING SFR’S
                                                                                            16   FAHRNLAENDER, an individual; NEVADA           and MARAVILLA at MOUNTAIN'S EDGE
                                                                                                 ASSOCIATION SERVICES, INC. a Nevada              HOMEOWNERS ASSOCIATION’S
                                                                                            17   Corporation; MARAVILLA at MOUNTAIN'S          MOTIONS FOR SUMMARY JUDGMENT;
                                                                                                 EDGE HOMEOWNERS ASSOCIATION, a                and DENYING HSBC BANK’S MOTIONS
                                                                                            18   Nevada non-profit corporation; DOES 1 through       FOR SUMMARY JUDGMENT
                                                                                                 10; and ROE CORPORATIONS 11 through 20,
                                                                                            19   Defendants.
                                                                                                 ______________________________________
                                                                                            20   SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                                                                 limited liability company,
                                                                                            21
                                                                                                                 Counter/Cross Claimant,
                                                                                            22
                                                                                                 vs.
                                                                                            23
                                                                                                 HSBC BANK USA, NATIONAL
                                                                                            24   ASSOCIATION, AS TRUSTEE FOR SG
                                                                                                 MORTGAGE SECURITIES TRUST 2006-
                                                                                            25   0PT2, ASSET BACKED CERTIFICATES,
                                                                                                 SERIES 2006-0PT2; and LISA
                                                                                            26   FAHRNLAENDER, an individual,
                                                                                            27                 Counter/Cross Defendants.
                                                                                            28          On August 29, 2019, the Court heard the following motions:   [ECF No. 43] SFR

                                                                                                                                            -1-
                                                                                             1   Investments Pool 1, LLC’s (“SFR”) Motion for Default Judgment against Lisa Fahrnlaender; [ECF

                                                                                             2   Nos. 54, 55, and 56] SFR’s Emergency Motion to Strike; [ECF No. 44] SFR's Motion for Summary

                                                                                             3   Judgment; [ECF No. 45] Maravilla at Mountain's Edge Homeowner’s Association (“Association”)

                                                                                             4   Motion for Summary Judgment; and [ECF Nos. 50 and 51] HSBC BANK USA, NATIONAL

                                                                                             5   ASSOCIATION, AS TRUSTEE FOR SG MORTGAGE SECURITIES TRUST 2006- 0PT2,

                                                                                             6   ASSET BACKED CERTIFICATES, SERIES 2006-0PT2’s (“HSBC Bank”) Motion for Summary

                                                                                             7   Judgment. Jeffrey Allison, Esq. appeared on behalf of HSBC Bank, Diana S. Ebron, Esq. appeared

                                                                                             8   on behalf of SFR, and Ryan Reed, Esq. appeared on behalf of the HOA.

                                                                                             9          Having considered the briefing by the parties and argument of counsel, for the reasons

                                                                                            10   stated on the record and good cause appearing, the Court orders as follows:

                                                                                            11           IT IS ORDERED that [ECF No. 43] SFR’s Motion for Default Judgment is GRANTED
                                                                                            12   against Lisa Fahrnlaender in favor of SFR on its quiet title/declaratory relief claim.
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13          IT IS FURTHER ORDERED that [ECF Nos. 54, 55, and 56] SFR’s Emergency Motion
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            14   to Strike is DENIED as moot.
                                                                                            15          IT IS FURTHER ORDERED that [ECF No. 44] SFR's Motion for Summary Judgment
                                                                                            16   and [ECF No. 45] Association's Motion for Summary Judgment are GRANTED, and [ECF Nos.
                                                                                            17   50 and 51] HSBC Bank's Motion for Summary Judgment is DENIED.
                                                                                            18          IT IS FURTHER ORDERED that 1) title to real property located at 8647 Canfield
                                                                                            19   Canyon, Las Vegas, NV 89178; Parcel No. 176-29-610-029 (the “Property”) is quieted in the
                                                                                            20   name of SFR; (2) the Deed of Trust recorded in the Official Records of the Clark County Recorder
                                                                                            21   as Instrument No. 200607120003955 was extinguished by the Association’s foreclosure sale and
                                                                                            22   cannot be revived; and (3) HSBC Bank, Fahrnlaender, and anyone acting on their behalf, are
                                                                                            23   permanently enjoined from any sale, transfer or other action that would interfere with SFR’s title
                                                                                            24   to and possession of the Property.
                                                                                            25   ///
                                                                                            26   ///

                                                                                            27   ///

                                                                                            28   ///

                                                                                                                                                 -2-
                                                                                             1          IT IS FURTHER ORDERED that after any allowable costs of the $102.20 requested by

                                                                                             2   SFR pursuant to its Bill of Costs [ECF No. 77] taxed against HSBC Bank are released to SFR , the

                                                                                             3   balance of the $500.00 cost bond deposited by HSBC Bank on October 3, 2016 [ECF No. 13] plus

                                                                                             4   interest shall be released to HSBC Bank, care of its Counsel, Jeffrey S. Allison, Esq. of Houser &

                                                                                             5   Allison, 6671 S. Las Vegas Blvd., Building D, Ste. 210, Las Vegas, Nevada 89119.

                                                                                             6

                                                                                             7                       10th day of ____________________,
                                                                                                        DATED this _____           May                 2021.
                                                                                                        nunc pro tunc, dated October 10, 2019.
                                                                                             8

                                                                                             9

                                                                                            10                                                       _________________________________
                                                                                                                                                     RICHARD F. BOULWARE, II
                                                                                            11                                                       UNITED STATES DISTRICT JUDGE
                                                                                            12
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            14   Respectfully submitted by:

                                                                                            15

                                                                                            16   KIM GILBERT EBRON

                                                                                            17   /s/ Diana S. Ebron
                                                                                                 DIANA S. EBRON, ESQ.
                                                                                            18   Nevada Bar No. 10580
                                                                                                 7625 Dean Martin Drive, Suite 110
                                                                                            19   Las Vegas, Nevada 89139
                                                                                                 (702) 485-3300
                                                                                            20   (702) 485-3301 (fax)
                                                                                                 Attorneys for SFR Investments Pool 1, LLC
                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26

                                                                                            27

                                                                                            28

                                                                                                                                               -3-
